Order entered July 5, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01430-CR
                                      No. 05-12-01603-CR

                         NAKIA LASHUAN FRANKLIN, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                  Trial Court Cause No. 416-81048-2008, 416-81072-2012

                                           ORDER
       Appellant’s counsel filed a single brief for both of these appeals. In the prayer for relief

as to cause no. 05-12-01603-CR, appellant sought additional back time credit. As to cause no.

05-12-01430-CR, counsel purported to file an Anders brief. However, all of the Anders analysis

was related to trial court no. 416-81072-2012, which is the appeal docketed as cause no. 05-12-

01603-CR. Moreover, the record for cause no. 05-12-01430-CR reflects that appellant originally

pleaded guilty and received community supervision in 2008 and that the conditions of

appellant’s community supervision were amended on at least two occasions in 2009. The Court

has not received the reporter’s record from the original plea hearing or any modification

hearings. Thus, we conclude appellant’s brief does not comply with the requirements of Anders
v. California or Texas Rule of Appellate Procedure 38.1.            Accordingly, we STRIKE the

appellant’s brief filed on July 2, 2013.

       We ORDER Susan Maienschein, as official court reporter of the 416th Judicial District

Court, within THIRTY DAYS of the date of this order, to file or coordinate the filing of, either:

the reporter’s record of the June 19, 2008 guilty plea hearing and any hearings on the

modifications of appellant’s community supervision; or (2) written verification that the June 19,

2008 hearing and/or any modification hearings were not recorded.

       We ORDER appellant to file, within SIXTY DAYS of this order, new briefs that either

raise issues on the merits or comply with the requirements of Anders v. California. Moreover, if

counsel intends to file an Anders brief for one case and a brief on the merits for the other case,

then counsel shall file separate briefs for the cases.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Susan

Maienschein, official court reporter, 416th Judicial District Court, and to counsel for all parties.


                                                         /s/   LANA MYERS
                                                               JUSTICE